                      IN THE UNITED STATES DISTRICT COURT
                   FORTHE EASTERN DISTRICT OF NORTH CAROLINA
                               SOUTHERN DMSION
                                No. 7:18-CR-106-D-1


UNITED STATES OF AMERICA                       )
                                               )
                                               )
                   v.                          )              ORDER
                                               )
BRIAN DAVID RIGGINS, JR.,                      )
        I
                                               )
                          Defendant.           )


       On July 6, 2020, Brian David Riggins, Jr. ("Riggins") moved pm se for compassionate

release under the First Step Act ("First Step Act"), Pub. L. No. 115-391, § 404, 132 Stat. SJ 94, 5222

(2018) (codified as amended at 18 U.S.C. § 3582) [D.E. 51]. On August 14, 2020, Riggins moved

through counsel for relief under the First Step Act [D.E. 57], and filed documents in support [D.E.

57-1, 57-2, 57-3, 58-1]. On August 25, 2020, the government responded in opposition [D.E. 61].

As explained below, the court denies Riggins's motions for compassionate release.

                                                   I.

       On August 23, 2018, Riggins pleaded guilty to being a felon in possession of a firearm in

violationof18U.S.C. § 922(g)(l). See [D.E. l, 18]. OnFebruary 19,2019, thecourtheldRiggins's

sentencing hearing. See [D.E. 36]. At the hearing, the court adopted the facts set forth in the PSR.

See Fed. R. Crim. P. 32(i)(3)(A)-(B); [D.E. 38] 1. The court calculated Riggins's total offense level

to be 23, his crimjnal history category to be IV, and his advisory guideline range to be 70 to 87

months' imprisonment. See [D.E. 38] 1. After thoroughly considering all relevant factors under i 8

U.S.C. § 3SS3(a), the court sentenced Riggins to 84 months' imprisonment. See id. at 1-4; [D.E.

37] 2. Riggins did not appeal.



            Case 7:18-cr-00106-D Document 64 Filed 12/17/20 Page 1 of 6
       On December 21, 2018, the First Step Act went into effect. See First Step Act, 132 Stat. at

5249. Before the First Step Act, only the Director of the Bureau of Prisons ("BOP") could file a

motion for compassionate release. Under the First Step Act, a sentencing court may modify a
                                                               ("


sentence of imprisonment either upon a motion of the Director of the BOP "or upon motion of the

defendant after the defendant has fully exhausted all administrative rights to appeal a failure of the

[BOP] to bring a motion on the defendant's behalf or the lapse of 30 days from the receipt of such

arequestbythewardenofthedefendant'sfacility, whicheverisearlier." 18U.S.C. § 3582(c)(l)(A).

       After a defendant meets the exhaustion requirement, a defendant must (1) demonstrate

"extraordinary and compelling reasons" for a sentence reduction, or (2) be at least 70 years old, have

served at least 30 years in prison, and have the Director of the BOP determine that the defendant is

not a danger to the safety of another person or the community. Id. In deciding to reduce a sentence

under section 3582(c)(1 )(A), a court must consult the sentencing factors in 18 U.S.C. § 3553(a) and

must ensure that a sentence reduction is "consistent with applicable policy statements" ofthe United

States Sentencing Commission ("Commission"). Id.

       The Commission policy statements include U.S.S.G. § lBl.13. Section lBl.13 essentially

parrots section 3582(c)(l)(A)'s requirements and adds that the defendant not be "a danger to the

safety ofanother person or to the community." U.S.S.G. § lB 1.13(2). Section lB 1.13 's application

notes provide examples of extraordinary and compelling reasons, including (A) serious medical

conditions of the defendant, (B) advanced age of the defendant when coupled with a serious

deterioration in physical and mental health due to aging and having served at least 10 years or 75%

of his or her imprisonment term (whichever is less), (C) family circumstances, or (D) another




                                                  2

            Case 7:18-cr-00106-D Document 64 Filed 12/17/20 Page 2 of 6
extraordinary and compelling reason. See U.S.S.G. § lBl.13 cmt. n.1. 1 Application note 2 states


       1
           Application note 1 to U.S.S.G. § lBl.13 states in full:

       1.      Extraordinary and Compelling Reasons.-Provided the defendant meets the
               requirements of subdivision (2), extraordinary and compelling reasons exist
               under any of the circumstances set forth below:

               (A) Medical Condition of the Defendant.-

                       (i) The defendant is suffering from a terminal illness (i.e., a serious and
                           advanced illness with an end oflife trajectory). A specific prognosis
                           of life expectancy (i.e., a probability of death within a specific time
                           period) is not required. Examples include metastatic solid-tumor
                           cancer, amyotrophic lateral sclerosis (ALS), end-stage organ
                           disease, and advanced dementia.

                       (ii) The defendant is-

                             (1) suffering from a serious physical or medical condition,

                             (II) suffering from a serious functional or cognitive impairment,
                                  or

                             (III) experiencing deteriorating physical or mental health because
                                   of the aging process,

                             that substantially djmjnjshes the ability of the defendant to
                             provide self-care within the environment ofa correctional facility
                             and from which he or she is not expected to recover.

                 (B) Age of the Defendant-The defendant (i) is at least 6S years old; (ii)
                       is experiencing a serious deterioration in physical or mental health
                       because ofthe aging process; and (iii) has served at least 10 years or 7S
                       percent of his or her term of imprisonment, whichever is less.

                 (C) Family Circumstances.-

                      (i) The death or incapacitation ofthe caregiver ofthe defendant's minor
                          child or minor children.

                      (ii) The incapacitation of the defendant's spouse or registered partner
                         when the defendant would be the only available caregiver for the
                         spouse or registered partner.

                                                    3

              Case 7:18-cr-00106-D Document 64 Filed 12/17/20 Page 3 of 6
that "an extraordinary and compelling reason need not have been unforeseen at the time of

 sentencingtowarrantareductioninthetermofimprisonment." U.S.S.G. § lBl.13 cmt. n.2. Thus,

the fact ''that an extraordinary and compelling reason reasonably could have been known or

anticipated by the sentencing court does not preclude consideration for a reduction under this policy

 statement." Id. Application note 3 states, "[p]ursuant to 28 U.S.C. § 994(t), rehabilitation of the

defendant is not, by itself, an extraordinary and compelling reason for purposes of this policy

statement." U.S.S.G. § lBl.13 cmt. n.3.

        The Commission has lacked a quorum since Congress enacted the First Step Act and has not

updated U.S.S.G. § lBl.13 to account for the First Step-'Act. Accordingly, section lBl.13 is not

applicable where an inmate files a motion for a sentence reduction under 18 U.S.C. § 3582(c)(1 )(A).

 See, e.g., United States v. McCoy,-F.3d-, 2020 WL 7050097, at *6-10 (4th Cir. Dec. 2, 2020).

Nevertheless, section lBl.13 provides informative policy when assessing an inmate's motion, but

a court independently determines whether any "extraordinary and compelling reasons" warrant a

sentence reduction under 18 U.S.C. § 3582(c)(l)(A)(i). See,~ id. at *9. In doing so, the court

may consult U.S.S.G. § lBl.13, but independently assesses the text of 18 U.S.C. § 3582(c)(l)(A)

and the section 3553(a) factors. See,~ id.., at *6-10; United States v. Jones, No. 20-3071, 2020

WL 6817488, at *1-2 (6th Cir. Nov. 20, 2020); United States v. Gunn, No. 20-1959, 2020 WL

6813995, at *2 (7th Cir. Nov. 20, 2020); United States v. Ruffin 978 F.3d 1000, 1007--08 (6th Cir.

2020); United States v. Brooker, 976 F.3d 228, 237-38 (2d Cir. 2020); United States v. Clark, No.


                (D) Other Reasons.-A.s determined by the Director of the Bureau of
                     Prisons, there exists in the defendant's case an extraordinary and
                     compelling reason other than, or in combination with, the reasons
                     de~cribed in subdivisions (A) through (C).

U.S.S.G. § lBl.13 cmt. n.1.

                                                 4

             Case 7:18-cr-00106-D Document 64 Filed 12/17/20 Page 4 of 6
     1:09-CR-336-1, 2020 WL 1874140, at *2 (M.D.N.C. Apr. 15, 2020) (unpublished).

            Riggins seeks compassionate release pursuant to section 3582(c)(1 )(A)(i). See [D.E. 51, 57].

     In support, Riggins cites the COVID-19 pandemic and his sarcoidosis ofthe lungs, asthma, chronic

     viral hepatitis C, and psoriasis as extraordinary and compelling reasons under section 3582. See

     [D.E. 51] 1-3; [D.E. 57] 4; [D.E. 58-1].

            As a preHmjnary matter, the court assumes without deciding that Riggins has exhausted all

     administrative remedies. See 18 U.S.C. § 3582(c)(l)(A); [D.E. 57] 2. The government has not

     invoked section 3582's exhaustion requirement. Cf. [D.E. 61].2 Accordingly, the court addresses

     Riggins's claims on the merits.

            The court assumes without decidmgthat the COVID-19 pandemic and Riggins's sarcoidosis

     ofthe lungs, asthma, chronic viral hepatitis C, and psoriasis constitute extraordinary and compelling

     reasons under section 3582(c)(l)(A). Even so, the section 3553(a) factors counsel against reducing

     Riggins's sentence. See United States v. Chambliss, 948 F.3d 691, 693-94 (5th Cir. 2020); Clark,

     2020 WL 1874140, at *3-8. Riggins engaged in serious criminal conduct on September 7, 2017,

     possessing a stolen firearm after his conviction for three felony offenses. See Presentence

     Investigation Report ("PSR") [D.E. 33] ,r,r 6-7. During his offense conduct; Riggins fled in a vehicle
fl

     and then on foot. See id.   ,r 6.   As officers chased Riggins, he held a stolen handgun and dropped

     2.6 grams of cocaine base (crack) from his pants. Id. Moreover, Riggins is a recidivist and has

     convictions for second degree burglary, possession with intent to sell or deliver cocaine, and



            2
               The United States Court of Appeals for the Fourth Circuit has not addressed whether
     section 3582's exhaustion requirement is a jurisdictional or claims-processing requirement. The
     court assumes withoutdecidmgthatthe requirement is a claims-processing rule, and the government
     must ''properly invoke" the rule for this court to enforce it. See United States v. Almn, 960 F.3d 831,
     833-34 (6th Cir. 2020).

                                                         5

                 Case 7:18-cr-00106-D Document 64 Filed 12/17/20 Page 5 of 6
possession of a firearm by a felon. See id.     ff    12-13. Riggins also has performed poorly on

supervision. See id. Riggins has taken some positive steps while incarcerated on his federal

sentence, but sustained a disciplitiary infraction for being insolent to a staff member. See [D.E. 57]

6; [D.E. 57-2] 1-3. Having considered the entire record, the section 3553(a) factors, Riggins's

arguments, the BOP's treatment ofRiggins's medical conditions and COVID-19, and the need to

punish Riggins for his crimjnal behavior, to incapacitate Riggins, to promote respect for the law, to

deter others, and to protect society, the court declines to grant Riggins' s motions for compassionate

release. See, e&, Chavez-Mesa v. United States, 138 S. Ct. 1959, 1966-68 (2018); Chambliss, 948

F.3d at 693-94; United States v. Hill, No. 4:13-CR-28-BR, 2020 WL 205515, at *2 (E.D.N.C. Jan.

13, 2020) (unpublished).

                                                 II.

       In sum, the court DENIES Riggins's motions for compassionate release [D.E. 51, 57].

       SO ORDERED. This.!.!... day of December 2020.



                                                            JSC.DEVERill
                                                            United States District Judge




                                                  6

            Case 7:18-cr-00106-D Document 64 Filed 12/17/20 Page 6 of 6
